UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 14, 2016 WNC Housing Tax Credit FundVI, L.P., Series 7 (Exact name of registrant as specified in its charter) California 0-32395 33-0761517 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 17782 Sky Park Circle, Irvine, CA92614 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (714) 662-5565 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The registrant mailed a letter datedNovember 14, 2016 to its limited partners which provides certain summary and updated information concerning the registrant’s operations. A copy of the letter is attached to this report as Exhibit 20.1. The letter attached to this report as Exhibit 20.1 contains forward-looking statements. All statements other than statements of historical fact may be forward-looking statements. These include statements regarding the registrant's future financial results, operating results, business strategies, projected costs and capital expenditures, products, competitive positions, and plans and objectives of management for future operations. Forward-looking statements may be identified by the use of words such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "intend" and "continue," or the negative of these terms, and include the assumptions that underlie such statements. The registrant's actual results could differ materially from those expressed or implied in these forward-looking statements as a result of various risks and uncertainties, including those set forth in the registrant's annual report on Form 10-K for the year ended March 31, 2016 under Item 1A, "Risk Factors." All forward-looking statements in the letter attached to this report are based on information available to the registrant as of the date hereof and the registrant assumes no obligation to update any such statements. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit 20.1Letter to Shareholders dated November 14, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:November 14, 2016 WNC Housing Tax Credit FundVI, L.P., Series 7 By:/s/ MELANIE WENK Name:Melanie Wenk Title:Senior Vice President - Chief Financial Officer of WNC & Associates, Inc., General Partner of registrant
